In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-12-00496-CR


                              KEENON JONES, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 140th District Court
                                    Lubbock County, Texas
              Trial Court No. 2010-426,671, Honorable Jim Bob Darnell, Presiding

                                       July 19, 2013

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Keenon Jones, was convicted by a jury of the offense of aggravated

robbery1 and, pursuant to his election to have the trial court assess punishment,

following a hearing on punishment, was sentenced to confinement in the Institutional

Division of the Texas Department of Criminal Justice for life. We affirm.




      1
          See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011).
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       In his response to the Anders brief, appellant contends that the question of the

admissibility of certain telephone conversations recorded while he was incarcerated in

the Dallas County Jail was properly preserved for appeal and presents an arguable

issue for appeal. To support this position, appellant contends that his appellate counsel

admitted that there are no Texas cases addressing this issue and, therefore, this


                                            2
presents an arguable issue. Appellant is in error in his contention. In the case of

Banargent v. State, 228 S.W.3d 393, 403–04 (Tex.App.—Houston [14th Dist.] 2007,

pet. denied), our sister court addressed this specific issue. The court held that, as long

as the appellant had notice that jail calls may be recorded, there is no violation of the

Texas Penal Code prohibition against the recording of an electronic communication.

See id. at 404; see also TEX. PENAL CODE ANN. § 16.02(c)(3)(A) (West Supp. 2012).

Having reviewed the entire record and found that appellant was given notice that jail

calls may be recorded, we are convinced that this is not an arguable issue.


      Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2




                                                Mackey K. Hancock
                                                    Justice



Do not publish




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3